From the bill of exceptions, it appears that in open court, while the trial was in progress, and while the state's counsel was making his closing argument, he made the following statement to the jury:
"I don't know what your experience is, but my experience has been that it is difficult to get evidence against a bootlegger; they always work and squirm to keep from testifying."
This remark of the solicitor, made in the course of his address to the jury, was a reference in argument to a matter of common observation, and, if not entirely justified, was not the statement of a substantive fact pertinent to the issue (Cross v. State, 68 Ala. 476-484), nor do we think that the issues, the parties, and the general atmosphere of the case were such as to render the remark prejudicial error (Moulton v. State [Sup.] 74 So. 454;2 Birmingham Ry. Co. v. Gonzalez,183 Ala. 273, 61 So. 80, Ann. Cas. 1916A, 543). The foregoing is not in conflict with the line of cases cited in appellant's brief, but, as was said in Moulton's Case, supra, "each case of this character must be decided on its own merits."
We find no error in the record, and the judgment is affirmed.
Affirmed.
2 199 Ala. 411.